UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-20303




                     DEBORAH K DAWSON; ET AL

                                                         Plaintiffs,

       DEBORAH K DAWSON; TERRY A DAWSON, Individually and
  next friend of Bradley L. Dawson, Crystal D Dawson, Brooke A
Bainter and Stacie M. Dawson, Minors; CHRISTOPHER S. DAWSON,

                                            Plaintiffs-Appellants,

                              VERSUS


       HARRIS COUNTY CHILDREN’S PROTECTIVE SERVICES; ET AL

                                                         Defendants,

      JOHNNIE DAY WILSON; JENNIFER WILLIAMS; RICHARD MEEHAN;
                 KIMBERLY PHILLIPS; JAMES R. HINE,

                                               Defendants-Appellees.



           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-95-CV-3855)

                        February 17, 1998


Before REYNALDO G. GARZA, DUHÉ and STEWART, Circuit Judges.

PER CURIAM:1



  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Affirmed.   See 5th Cir. Rule 47.6.




                            2